                                          Case 5:18-cv-02479-BLF Document 137 Filed 06/26/20 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     ALEXANDRA ROSE RAISMAN,                            Case No. 18-cv-02479-BLF
                                   8                    Plaintiff,
                                                                                            ORDER ADMINISTRATIVELY
                                   9             v.                                         CLOSING CASE
                                  10     UNITED STATES OLYMPIC
                                         COMMITTEE, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          This case has been stayed since January 2019 at the request of the parties following

                                  15   Defendant USA Gymnastics’ commencement of bankruptcy proceedings. On May 22, 2020, the

                                  16   Court issued an order vacating the trial date and all other dates, and directing USA Gymnastics to

                                  17   file a status report re bankruptcy on or before December 1, 2020.

                                  18          Under these circumstances, the Court finds it appropriate to administratively close the case.

                                  19   This is an internal procedure that does not affect the substantive rights of the parties. The parties

                                  20   may request that the case be reopened, if appropriate, upon resolution of the bankruptcy

                                  21   proceedings.

                                  22          IT IS SO ORDERED.

                                  23

                                  24   Dated: June 26, 2020

                                  25                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  26                                                    United States District Judge
                                  27

                                  28
